                 Case 3:18-cv-01865-RS Document 226 Filed 07/11/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3   CHRISTOPHER A. BATES
     GLENN M. GIRDHARRY
 4   COLIN A. KISOR
     CHRISTOPHER R. REIMER
 5   DANIEL A. SCHIFFER
     Attorneys
 6   United States Department of Justice
     Civil Division
 7   950 Pennsylvania Avenue, NW, Room 3141
     Washington, DC 20530
 8   Telephone: (202) 514-3301
     Email: christopher.a.bates@usdoj.gov
 9
10   Attorneys for Defendants

11                                       UNITED STATES DISTRICT COURT
12
                                     NORTHERN DISTRICT OF CALIFORNIA
13
                                              SAN FRANCISCO DIVISION
14
15
       STATE OF CALIFORNIA, et al.,                                   Case No. 3:18-cv-1865-RS
16
               Plaintiffs,
17
18             v.                                                     NOTICE OF APPEARANCE

19     WILBUR L. ROSS,
       Secretary of Commerce, et al.,
20
21             Defendants.

22
23
24
25
26
27
28

                                                                  1
     State of California, et al. v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
                 Case 3:18-cv-01865-RS Document 226 Filed 07/11/19 Page 2 of 3




 1            PLEASE TAKE NOTICE of the entry of appearance of the following undersigned
 2   Department of Justice Attorney as an attorney to be noticed for Defendants in the above-
 3   captioned matter:
                                 CHRISTOPHER A. BATES
 4
                                 Attorney
 5                               United States Department of Justice
                                 Civil Division
 6                               950 Pennsylvania Avenue, NW, Room 3141
                                 Washington, DC 20530
 7
                                 (202) 514-3301
 8                               christopher.a.bates@usdoj.gov

 9   Dated: July 11, 2019                                    Respectfully submitted,
10
                                                             JOSEPH H. HUNT
11                                                           Assistant Attorney General
12                                                           DAVID M. MORRELL
13                                                           Deputy Assistant Attorney General

14                                                           /s/ Christopher A. Bates
                                                             CHRISTOPHER A. BATES
15
                                                             GLENN M. GIRDHARRY
16                                                           COLIN A. KISOR
                                                             CHRISTOPHER R. REIMER
17                                                           DANIEL A. SCHIFFER
18                                                           Attorneys

19                                                           United States Department of Justice
                                                             Civil Division
20                                                           950 Pennsylvania Avenue, NW, Room 3141
21                                                           Washington, DC 20530
                                                             Telephone: (202) 514-3301
22                                                           Email: christopher.a.bates@usdoj.gov
23
                                                             Attorneys for Defendants
24
25
26
27
28

                                                                  2
     State of California, et al. v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
                 Case 3:18-cv-01865-RS Document 226 Filed 07/11/19 Page 3 of 3



                                             CERTIFICATE OF SERVICE
 1
 2          I certify that on July 11, 2019, I electronically filed the foregoing with the Clerk of Court
     by using the CM/ECF system, which will deliver a copy to all counsel of record.
 3
 4            Executed on July 11, 2019, at Washington, DC.

 5                                                           By: /s/ Christopher A. Bates
                                                             CHRISTOPHER A. BATES
 6                                                           United States Department of Justice
 7                                                           Civil Division

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                  3
     State of California, et al. v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
